IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2654 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 207 DB 2016
                                :
           v.                   :           Attorney Registration No. 65917
                                :
HOLLY C. DOBROSKY,              :           (Bucks County)
                                :
                Respondent      :


                                       ORDER

PER CURIAM
      AND NOW, this 13th day of January, 2020, having failed to answer this Court’s

Rule to Show Cause, and upon consideration of the Office of Disciplinary Counsel’s

response, Holly C. Dobrosky is suspended from the Bar of this Commonwealth for a

period of three years. Respondent shall comply with all the provisions of Pa.R.D.E. 217

and pay costs to the Disciplinary Board. See Pa.R.D.E. 208(g).